Citation Nr: 1109777	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1965.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2006 and October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2007, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  In September 2010, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing was no longer employed by the Board, indicated that he was entitled to another Board hearing and advised him that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed his appeal.  To date, the Veteran has not responded and thus the Board will proceed with the consideration of his case.

When this matter was before the Board in February 2009, the Board reopened the Veteran's service connection claim for a lumbar spine disability but ultimately denied the claim on the merits.  The appellant appealed the this decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2010 order, granted the parties' joint motion for remand, vacating the Board's February 2009 decision denying service connection for a lumbar spine disability and remanding the case for compliance with the terms of the joint motion.  

In a December 2009 rating decision, the RO granted service connection for tinnitus, and bilateral hearing loss.  As such, these issues are no longer on appeal.  

The record reflects that the Veteran was previously represented by Disabled American Veterans (DAV).  However, in August 2010, VA received a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming a private attorney as the Veteran's representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2010).

In January 2011, the Board received additional medical evidence along with a waiver of initial RO consideration.  See January 2011 written argument.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability.  He contends that his lumbar spine disability was caused by the altered gait due to his service-connected left ankle disability.

In denying the service connection claim for a lumbar spine disability in February 2009, the Board relied on a May 2006 VA examination report.  However, in the February 2010 joint motion for remand, the parties agreed that the May 2006 VA examination was inadequate because the report did not sufficiently consider the Veteran's prior medical history and examinations and did not provide a sufficient basis for its medical opinion.  VA's duty to assist the Veteran in developing his claim includes providing a medical examination when an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  The examination, however, must be adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   Thus, the Board has no discretion and must remand this matter for compliance with the Court's February 2010 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

In July and October 2009, the Veteran underwent independent medical evaluations by J.K.S., M.D., a private physician.  According to the evaluation report, Dr. J.K.S. indicated that "[i]t is clear that after reviewing the Veteran's medical records and listening to the Veteran's history of his injuries that when his ankle disability degenerated so too did his back condition.  Back in 2005 his treating VA doctor noticed a possible connection between his ankle and back disabilities.  Now the Veteran's ankle has gotten significantly worse and so too has his back.  My review of the whole claim, specifically the nature of how his back deteriorated as the Veteran's ankle got worse, leads me to conclude that it is most likely that the Veteran's back disability is caused by his ankle."  Inasmuch as the Board is remanding the case for compliance with the Court order, the Board finds that in the examination report, the VA examiner must acknowledge and discuss the findings and conclusions set forth in the report authored by Dr. J.K.S.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating with the claims folder any outstanding VA medical evidence, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed lumbar spine disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims folder should be made available to the examiner.  The examiner should indicate whether a lumbar spine disability is currently shown, and then opine as to whether it is at least as likely as not that the Veteran has a lumbar spine disability that is related to or had its onset in service, or that arthritis of the lumbar spine developed within one year of his discharge from active service.

The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran's current lumbar spine disability has been (a) caused or (b) aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected left ankle disability.  In doing so, the examiner should reconcile any opinion with the Veteran's prior medical history and examinations to include VA examinations conducted in October 2005 and May 2006, as well as the 2009 opinion provided by Dr. J.K.S.  All findings and conclusions should be accompanied by complete rationale and set forth in a legible report.

2.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

